DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has submitted an amended set of claim on 07 JUNE 2022 under AFCP.  Claim 1 has been amended to further define the invention.  Claims 2, 4 and 7-9 were previously presented. 
Current pending claims are Claims 1, 2, 4 and 7-9. 
Interview
On 19 MAY 2022, Applicant’s representative, GRACE YIN-PING LEE, conducted an interview discussing potential amendment to the claims. Examiner agreed to reconsider. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the amendment to claims on 07 JUNE 2022, Applicant has amended the claim so that : a first microfluidic channel having a passage configured to deliver the fluidic sample to a detection part and the first microfluidic channel having a first end in direct connection to a second end in direct connection to the detection part.
The Examiner has reconsidered the SEO reference which is considered to be the closest prior art of record.  SEO, Figure 12b, uses a distribution channel 121 to connect to a RT-lamp solution supply channel 125 to perform a photoactivation process. SEO fails to teach or suggest first microfluidic channel having a passage configured to deliver the fluidic sample to a detection part and the first microfluidic channel having a first end in direct connection to a second end in direct connection to the detection part as required by amended Claim 1. SEO teaches the channel 121 is in a zig zag shape and does not teach or suggest any modification for direct connection to the sample injection part to the detection part.  In fact, in SEO, the zigzag is for distributing the sample from the inlet to distribute sample to more than one or more unit processing units.  
The Examiner is unable to provide a new rejection which would fairly teach or suggest the claimed invention. 
Claims 1, 2, 4 and 7-9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797